William Baldwin, late of the county aforesaid, died in April, 1859, leaving a last will and testament, one clause of which is in the following words: "It is my will that my negro man Jesse to choose his own master that will pay to my executors $500, in nine months after my decease, and direct them to make title as executors to my last will and testament." The defendants in this suit are the executors appointed by this will. The testator left a large amount of personal property — more than sufficient to meet his liabilities, without recourse to the slave mentioned above. In pursuance of the license allowed him by the will, the slave selected the plaintiff, Hugh C. Reeves, as his master. Reeves applied to the defendants to make him title to the slave, and tendered to them a bond, with sufficient sureties, for the payment of the price fixed in the will, within nine months from the death of the testator. The defendants refused to make title or deliver the slave. The bill is filed by the (356) plaintiff Reeves, praying that the defendants may be decreed to deliver him the slave and convey him the title.
The cause was set for hearing on bill, answer, exhibits, and proofs, and sent to this Court.
We cannot perceive any sufficient reason for not carrying into execution the testator's will in respect to the slave Jesse.
It is certainly the policy of the law to keep the races of white and black distinct from each other, and to maintain in the governing race all needful legal authority, and secure on the part of the governed unconditional subordination and obedience. This is a necessity of the condition of things amongst us, and essential to preserve the civilization that happily exists. But we are unable to understand the force of the objection that this policy is contravened by the clause of the will in question.
The substance of the arrangement made for the slave is, that he shall be sold to a master of his own selection, at the price of $500. The power of selection and the lowness of the price are the points insisted upon as vicious in their tendencies. But to hold that these vitiate the purpose of the testator and make void his will in respect to that slave would be to exclude from the system of slavery every indulgence in its management, or at least so to hedge it about in this respect as to make it stiff and harsh, and thus impart to it an aspect it does now possess. Taken alone, the permission to choose a master cannot be considered an unreasonable license. The price fixed is not so grossly inadequate for a man between 45 and 50 years of age as to vitiate this license. It is an obvious mode of giving effect to it by widening the field of selection somewhat and making it a substantial boon instead of a mockery. Thus (357) disposed of, he is not the less a slave in law. The master holds him in the same absolute bondage in which all slaves are held, and is amenable for his management. If from any sense of obligation he indulge him with liberties outside of the limits prescribed by law, the nuisance may be abated and the master punished.
We are of opinion, therefore, that the direction by the testator to his executors to dispose of the slave Jesse to the person whom he might choose, and who would be willing to pay $500 for him, is not against public policy.
We forbear to discuss the matter further as it underwent so recently at the last term of this Court full consideration in a case in all respects similar to this — Harrison v. Everett, ante, 163. There seems to have been proper precaution used in getting from the slave a deliberate and unbiased choice of a master, and we see no reason why the person selected (Hugh C. Reeves) should not have a decree for the surrender to him of the said slave upon the payment of $500, which he proffers to do.
PER CURIAM.                                    Decree accordingly. *Page 283